Citation Nr: 1616315	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  09-34 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, to include posttraumatic stress disorder (PTSD), bipolar disorder, and obsessive compulsive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in April 2011 and July 2014.  This matter was originally on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2011, the Veteran testified at a Central Office hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

In July 2014, the Board remanded the case for clarification of the June 2011 VA examiner's opinion.  Specifically, the Board noted that the June 2011 VA examiner failed to provide an opinion regarding whether any preexisting acquired psychiatric disorder was aggravated beyond normal progress by service.  Because the June 2011 VA examiner was unavailable, a September 2014 Addendum opinion was provided by a VA psychologist.  The Board specifically directed that the examiner state whether it is clear and unmistakable (obvious manifest, and undebatable) that any pre-existing acquired psychiatric disorder WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable that any increase was due to the natural progress.  Instead, the examiner noted that there was no indication that affective symptoms related to pre-military trauma were in any way exacerbated beyond expected course during military service.  The specific wording used by the VA psychologist is not sufficient for clarification purposes.  Further development is, therefore, needed in light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  A VA psychiatrist or psychologist is to be provided access to Virtual VA and VBMS for an addendum opinion regarding the etiology of all current psychiatric disorders.  The psychiatrist or psychologist must specify in the addendum report that Virtual VA and VBMS records have been reviewed.  If the clinician determines that an examination is necessary in order to provide the requested opinions, one should be scheduled.

The clinician's attention is directed to VA diagnoses of PTSD, bipolar disorder and a mood disorder since the claim was filed in October 2007.

The psychiatrist or psychologist should answer the following questions:

(a) Is it clear and unmistakable (obvious, manifest, undebatable) that a psychiatric disorder existed prior to service?  Please provide a rationale for the opinion.

(b) If so, is it clear and unmistakable (obvious, manifest, undebatable) that such psychiatric disorder was not aggravated (i.e., permanently increased in severity) during service or is it clear and unmistakable that any increase in disability was "due to the natural progression" of the disease?  Please provide a rationale for the opinion.

Please note that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  In addition, a condition that worsened during service and then improved due to in-service treatment to the point that it was no more disabling than it was at induction is analogous to a condition that has flared up temporarily.  

(c) If any responses above are negative, and with respect to any acquired psychiatric disorder that did not preexist service, provide an opinion as to whether the current disabilities, at least as likely as not (a probability of 50 percent or greater) began in or are related to active service.  Please provide a rationale for the opinion.

(d) With respect to PTSD, is it at least as likely as not (a probability of 50 percent or greater) related to active service. The examiner should keep in mind that the Veteran is competent to report events that happened to her such as being stalked in service, or being abused by a therapist in 1991.  The examiner should also keep in mind that the Veteran's reported history regarding the stalker has been corroborated by her sister and husband, who claim they actually witnessed the events.

2.  After the development requested has been completed, the addendum report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




